           Case 5:17-cv-04467-BLF Document 427 Filed 03/19/21 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA SBN 317591) fryckman@fr.com
 3   K. Nicole Williams (CA291900) nwilliams@fr.com
     FISH & RICHARDSON P.C.
 4   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 5   Telephone: (858) 678-5070 / Fax: (858) 678-5099

 6   Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
     FISH & RICHARDSON P.C.
 7   One Marina Park Drive
     Boston, MA 02210
 8   Phone: (617) 542-5070/ Fax: (617) 542-5906

 9   Robert Courtney (CA SBN 248392) courtney@fr.com
     FISH & RICHARDSON P.C.
10   3200 RBC Plaza
     60 South Sixth Street
11   Minneapolis, MN 55402
     Phone: (612) 335-5070 / Fax: (612) 288-9696
12
     Attorneys for Plaintiff
13   FINJAN LLC
14                                 UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                       (SAN JOSE DIVISION)
17

18    FINJAN LLC, a Delaware Limited Liability     Case No. 5:17-cv-04467-BLF (VKD)
      Company,
19                                                 PLAINTIFF FINJAN LLC’S MOTION
20                   Plaintiff,                    FOR LEAVE TO FILE MOTION FOR
                                                   RECONSIDERATION OF THE COURT’S
21           v.                                    MARCH 5, 2021 ORDER

22    SONICWALL INC., a Delaware Corporation,      Date: N/A
                                                   Time: N/A
23                   Defendant.                    Hon. Beth Labson Freeman
                                                   Ctrm: 3, 5th Floor
24

25

26

27

28
                                                                 Case No. 5:17-cv-04467 BLF (VKD)
                                                     PLAINTIFF FINJAN LLC’S MOTION FOR LEAVE
                                                        TO FILE MOTION FOR RECONSIDERATION
                                                          OF THE COURT’S MARCH 5, 2021 ORDER
           Case 5:17-cv-04467-BLF Document 427 Filed 03/19/21 Page 2 of 5




 1          Pursuant to Civil L.R. 7-9(a), Plaintiff Finjan LLC (“Finjan”) respectfully requests leave to

 2   file a Motion for Reconsideration of the Court’s March 5, 2021 Order concerning the asserted

 3   claims in the ’305 and ’408 Patents and whether they permit a single computer or multiple

 4   computers acting as a system to satisfy the limitations of claims 1 and 22 of the ’408 Patent and

 5   claims 5 and 6 of the ’305 Patent.

 6   I.     LEGAL STANDARD

 7          A party must obtain leave of Court before noticing a Motion for Reconsideration. Civil

 8   Local Rule 7-9(a). A request for leave to file a Motion for Reconsideration may be granted if the

 9   moving party shows:

10          (1) That at the time of the motion for leave, a material difference in fact or law exists from

11          that which was presented to the Court before entry of the interlocutory order for which

12          reconsideration is sought. The party also must show that in the exercise of reasonable

13          diligence the party applying for reconsideration did not know such fact or law at the time

14          of the interlocutory order; or (2) The emergence of new material facts or change of law

15          occurring after the time of such order; or (3) A manifest failure by the Court to consider

16          material facts or dispositive legal arguments which were presented to the Court before such

17          interlocutory order.

18   Civil L.R. 7-9(b). As explained below, the Court’s March 5th Order, respectfully, legally errs by

19   finding factual issues against Finjan, the non-moving party and further making a legal error by

20   narrowing the claims to apply to a system where any particular computer in the accused system

21   must be the exact same computer satisfying all of the limitations. Id. at 7-9(b)(1) and (3).

22   II.    ARGUMENT

23          Finjan requests leave to file a Motion for Reconsideration, pursuant to Local Rule 7-9(b),

24   regarding the Court’s determination that the accused computers (Capture ATP + Gateway and

25                                                      1                Case No. 5:17-cv-04467 BLF (VKD)
                                                            PLAINTIFF FINJAN LLC’S MOTION FOR LEAVE
26                                                             TO FILE MOTION FOR RECONSIDERATION
                                                                 OF THE COURT’S MARCH 5, 2021 ORDER
            Case 5:17-cv-04467-BLF Document 427 Filed 03/19/21 Page 3 of 5




 1   Capture ATP + ESA) are “separate, remote computers.” Order at 18. Finjan’s proposed Motion

 2   for Reconsideration is attached as Exhibit A (filed under seal), and explains that the Court’s order

 3   improperly narrows the claims in a manner contrary to the cases it applies, and further, with

 4   respect to claim 22 of the ’408 Patent, narrows that claim inconsistently with the claim language.

 5   Reconsideration of these issues is appropriate under Local Rule 7-9(b)(1) and (3).

 6          In addition, there was “failure by the Court to consider material facts . . . which were

 7   presented to the Court” before the March 5th Order issued. Civil L.R. 7-9(b)(3). Specifically,

 8   moving party SonicWall, Inc. did not dispute that the accused computers function as a single

 9   computer system. See Exhibit A at 2-3. In the Order, while acknowledging that a computer or a

10   system may be comprised of multiple computers, the Court then applied the law in an inconsistent

11   way to Finjan’s infringement theory—requiring the exact same computer within the system to

12   satisfy all of the claim limitations. See Exhibit A at 3-4.

13          Leave should be granted because Finjan has been diligent in seeking leave, filing its

14   request just fourteen days after the March 5th Order, which was densely packed with issues

15   spanning nearly every patent-in-suit.

16   III.   CONCLUSION

17          For the foregoing reasons, Finjan respectfully requests leave to file the attached Motion for

18   Reconsideration.

19                                                      Respectfully Submitted,

20   Dated: March 19, 2021                              /s/ Jason W. Wolff
                                                       Juanita R. Brooks (CA SBN 75934)
21                                                     brooks@fr.com
                                                       Roger A. Denning (CA SBN 228998)
22                                                     denning@fr.com
                                                       Jason W. Wolff (CA SBN 215819)
                                                       wolff@fr.com
23                                                     John-Paul Fryckman (CA 317591)
                                                       fryckman@fr.com
24                                                     K. Nicole Williams (CA 291900)
                                                       nwilliams@fr.com
25                                                        2                Case No. 5:17-cv-04467 BLF (VKD)
                                                             PLAINTIFF FINJAN LLC’S MOTION FOR LEAVE
26                                                              TO FILE MOTION FOR RECONSIDERATION
                                                                  OF THE COURT’S MARCH 5, 2021 ORDER
     Case 5:17-cv-04467-BLF Document 427 Filed 03/19/21 Page 4 of 5




 1                                   FISH & RICHARDSON P.C.
                                     12860 El Camino Real, Ste. 400
 2                                   San Diego, CA 92130
                                     Phone: (858) 678-5070 / Fax: (858) 678-5099
 3                                   Proshanto Mukherji (Pro Hac Vice)
                                     mukherji@fr.com
 4                                   FISH & RICHARDSON P.C.
                                     One Marina Park Drive
 5                                   Boston, MA 02210
                                     Phone: (617) 542-5070/ Fax: (617) 542-5906
 6
                                     Robert Courtney (CA SNB 248392)
                                     courtney@fr.com
 7                                   FISH & RICHARDSON P.C.
                                     3200 RBC Plaza
 8                                   60 South Sixth Street
                                     Minneapolis, MN 55402
 9                                   Phone: (612) 335-5070 / Fax: (612) 288-9696

                                     Attorneys for Plaintiff
10                                   FINJAN LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                     3                Case No. 5:17-cv-04467 BLF (VKD)
                                           PLAINTIFF FINJAN LLC’S MOTION FOR LEAVE
26                                            TO FILE MOTION FOR RECONSIDERATION
                                                OF THE COURT’S MARCH 5, 2021 ORDER
           Case 5:17-cv-04467-BLF Document 427 Filed 03/19/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

     document has been served on March 19, 2021 to all counsel of record who are deemed to have
 3
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
 4
     be served by electronic mail and regular mail.
 5
                                                          /s/ Jason W. Wolff
 6                                                        Jason W. Wolff
                                                          wolff@fr.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                    4                 Case No. 5:17-cv-04467 BLF (VKD)
                                                           PLAINTIFF FINJAN LLC’S MOTION FOR LEAVE
26                                                            TO FILE MOTION FOR RECONSIDERATION
                                                                OF THE COURT’S MARCH 5, 2021 ORDER
